Case 2:16-cv-04435-PA-MRW Document 277 Filed 03/03/20 Page 1 of 1 Page ID #:32697

                                  UNITED STATES DISTRICT COURT                                         JS-6
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 16-04435 PA (MRWx)                                          Date   March 3, 2020
 Title             Universal Cable Productions LLC, et al. v. Atlantic Specialty Insurance Company




 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                         T. Jackson                                          Miranda Algorri
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                      Kalpana Srinivasan                                     Marc J. Shrake
                                                                          Christopher W. Martin
                                                                             Melinda Burke
                                                                          William E. McMichael
 Proceedings:                 JURY TRIAL

        The parties enter their appearances on the record. The parties have reached a settlement. The
parties recite the essential terms of the settlement on the record. Each party states their understanding
and approval of the essential terms of the settlement. The Court administratively closes this case and
takes the matter off the Court’s active trial calendar. If for any reason, the settlement is not
consummated within the next 60 days, either party may apply to have the matter restored to the Court’s
active calendar for the purpose of enforcing the terms of the settlement. Upon consummation of the
settlement, the Plaintiffs shall file a dismissal of the action with prejudice. If neither party seeks to
reopen the case within the next 60 days, the clerk is directed to dismiss the action with prejudice. All
other dates in this action, including the trial date are vacated. The Court confers with each side at
sidebar. That portion of the transcript is ordered sealed.

        The Court assesses the cost of the jury panel to be $3,150.00 to be split equally among the parties
and to be made payable to the United States Treasury.




cc: Fiscal



                                                                                                  :      14
                                                               Initials of Preparer               TJ


CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
